Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 15, 2022.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-22-00188-CR


               CHRISTOPHER CHARLES WANEK, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 93574-CR


                          MEMORANDUM OPINION

      Appellant Christopher Charles Wanek has signed and filed a written request
to dismiss his appeal of his conviction for possession of a controlled substance and
sentence of imprisonment for 10 years. See Tex. R. App. P. 42.2(a). Because this
court has not delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

                                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2